Citation Nr: 9930765	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  98-09 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.  

3.  Entitlement to service connection for a psychiatric 
disorder, other than post traumatic stress disorder (PTSD).  

4.  Entitlement to service connection for PTSD.  

5.  Entitlement to an increased rating for post operative 
residuals, dislocation, left shoulder with multi-directional 
instability, current evaluated as 30 percent disabling.  

6.  Entitlement to an increased rating for post operative 
residuals, dislocation, right shoulder, currently evaluated 
as 20 percent disabling.  

7.  Entitlement to a total disability rating for compensation 
purposes, based on individual unemployability due to service 
connected disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from October 1976 to 
September 1979.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO), consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed, and after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remaining one year period following notification of the 
decision being appealed.  

The veteran was previously denied service connection for a 
left knee disability in a February 1990 rating action, and 
service connection for a low back disability in a February 
1994 rating action.  The present case arises from a May 1997 
rating action, in which, in pertinent part, the RO denied the 
veteran's attempt to reopen those claims, as well as the 
other claims set forth on the front page of this decision.  A 
notice of disagreement regarding these decisions was received 
in March 1998, and a statement of the case was issued in 
April 1998.  The veteran perfected his appeal in June 1998, 
when the RO received from him, a VA Form 9 (Appeal to Board 
of Veterans' Appeals).  Thereafter, the case was forwarded to 
the Board and in May 1999, the veteran appeared at a video 
conference hearing conducted by the undersigned.

The Board notes that the May 1997 rating decision also denied 
the veteran's claims seeking an increased evaluation for 
post-operative residuals of the right knee, evaluated as 10 
percent disabling, and an increased (compensable) evaluation 
for pericarditis.  Those issues were included in the 
veteran's notice of disagreement and in the April 1998 
statement of the case furnished to him.  However, the veteran 
did not include those two issues in his substantive appeal.  
Accordingly, they were not developed for appeal and are not 
before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal as it pertains to the evaluation of his 
shoulder disabilities, and the claim for service connection 
for a psychiatric disorder, other than PTSD, has been 
obtained by the RO.

2.  During service, the veteran sustained left and right 
shoulder separations, which disabilities were subsequently 
service connected, and have required repeated surgeries.  

3.  The post service medical evidence of record reflects that 
the veteran is currently diagnosed to have a somatoform pain 
disorder associated with both psychological and general 
medical conditions, secondary to his service connected 
shoulder disabilities.  

4.  The veteran's left shoulder disability is productive of 
limitation of flexion to 20 degrees, and no abduction, which 
may be likened to unfavorably ankylosis of the scapulohumeral 
articulation.  

5.  The veteran's right shoulder disability is not shown to 
be productive of a marked deformity, recurrent dislocation 
and guarding of all arm movements, limitation of motion of 
the arm midway between the side and shoulder level, or 
ankylosis.  


CONCLUSIONS OF LAW

1.  The veteran has a somatoform pain disorder associated 
with both psychological and general medical conditions, 
proximately due to his service connected disabilities.  38 
U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (1999).

2.  The criteria for an increased 40 percent evaluation for 
post operative residuals, dislocation, left shoulder with 
multi-directional instability, are met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.103, 4.1, 4.2, 4.7, 4.40, 
4.45, 4.71, Diagnostic Codes 5200, 5201, 5202 (1999).  

3.  The criteria for a rating in excess of 20 percent for 
post operative residuals, dislocation, right shoulder, are 
not met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.103, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71, Diagnostic Codes 
5200, 5201, 5202, 5203 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

a.) Service Connection for a Psychiatric Disorder, Other Than 
PTSD

As an initial matter, the Board finds that the veteran's 
claim regarding a psychiatric disorder is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim which is not inherently implausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
after reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  The record is 
devoid of any indication that there are other records 
available which might pertain to the issue on appeal, and all 
medical records which the veteran has identified regarding 
this issue have been obtained.  Accordingly, no further 
assistance to the veteran is required to comply with the duty 
to assist him, as mandated by 38 U.S.C.A. § 5107(a).

The applicable laws and regulations provide that, in order to 
establish service connection for a disability, there must be 
objective evidence that establishes that such disability 
either began in or was aggravated by service.  38 U.S.C.A. 
§ 1131.  If a disability is not shown to be chronic during 
service, service connection may nevertheless be granted when 
there is continuity of symptomatology post-service. 38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease 
was incurred in service, and a disability which is 
proximately due to or the result of a service connected 
disease or injury shall be service connected.  38 C.F.R. 
§§ 3.303(d), 3.310.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  

The Board has carefully reviewed all the evidence of record.  
In this case, the veteran essentially has contended that he 
developed a psychiatric disorder as a result of the shoulder 
injuries he sustained in service, (and for which service 
connection has been previously established).  In regard to 
his shoulders, the veteran is currently service connected for 
left and right shoulder disabilities.  These disabilities 
stem from shoulder separations that occurred during service.  
With respect to the left shoulder, the veteran has required 7 
surgeries, the first of which occurred during service in July 
1978.  The other surgeries to the left shoulder were 
performed in 1981, 1985, 1987, 1990, 1994, and 1996.  The 
right shoulder did not require surgery during service, but 
there was a surgery in 1980, and since that time, it has 
required 4 additional surgeries which were performed in 1983, 
1984, 1993, and 1995.  

In any event, as to the veteran's psychiatric impairment, the 
record reflects that the veteran underwent a VA psychological 
assessment and evaluation in June 1997.  The report of this 
evaluation revealed an Axis I diagnosis that included, among 
others, a chronic pain disorder associated with both 
psychological factors and a general medical condition.  This 
diagnosis is a subtype of a somatoform pain disorder, and is 
used when both psychological factors and a general medical 
condition are judged to have important roles in the onset, 
severity, exacerbation, or maintenance of the pain.  In 
addition, when making the diagnosis, the anatomical site of 
the pain or associated general medical condition is set out 
under the Axis III diagnosis.  See American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition. Washington, DC., American 
Psychiatric Association, page 458, (1994).  Here, the Axis 
III diagnosis set out in the June 1997 evaluation was 
"Shoulder injuries (requiring 12 surgeries) and Knee 
Injuries (requiring 2 surgeries) and associated Chronic 
Pain." 

In January 1998, the veteran underwent another psychiatric 
examination for VA purposes.  At that time, the veteran was 
again diagnosed to have "Pain disorder associated with both 
psychological factors and a general medical condition," 
which was related to the veteran's shoulder condition.  

In addition to the foregoing pieces of evidence which the RO 
considered in connection with the veteran's claim, a VA 
Progress Note dated in April 1999, and a May 1998 letter from 
a private psychologist were forwarded directly to the Board 
by the veteran's representative in May 1999.  (The 
representative had advised the undersigned of his intention 
in this regard at the hearing conducted that month.)  
Accompanying this evidence was a waiver, signed by the 
veteran, in which he relinquished his right to have the RO 
consider this evidence in the first instance.  The Progress 
Note revealed that the veteran was seen for complaints of 
insomnia, paranoia, agoraphobia, depressive episodes, anxiety 
attacks, emotional numbness, and anhedonia.  He was not, 
however, diagnosed to have a psychiatric disability that was 
specifically related to his service connected shoulder 
disabilities, (although his diagnoses did include chronic 
pain syndrome).  

The letter from the private psychologist, on the other hand, 
specifically included the Axis I diagnosis of pain disorder 
associated with both psychological and general medical 
conditions.  As with the other medical professionals who made 
this diagnosis, this condition was related, in part, to the 
veteran's shoulder impairment.  

On the foregoing record, it is the Board's conclusion that 
service connection for pain disorder associated with both 
psychological factors and a general medical condition is 
warranted.  Clearly, the veteran is service connected for 
left and right shoulder disabilities, and equally as clear, 
is that most of those medical professionals examining his 
psychiatric complaints, have concluded that he developed a 
somatoform "pain disorder associated with both psychological 
factors and a general medical condition," as a result of his 
service connected shoulder disabilities.  In view of this 
medical evidence linking the veteran's pain disorder to his 
service connected shoulder disabilities, service connection 
for this disability is granted.  38 C.F.R. § 3.310.   


b.) Increased Rating for Shoulder Disability

As an initial matter, the Board observes that claims for 
increased ratings are, in general, well grounded within the 
meaning of 38 U.S.C.A. § 5107, since an assertion by a 
claimant that the condition has worsened is sufficient to 
state a plausible, well-grounded claim.  See Arms v. West, 12 
Vet. App. 188, 200 (1999), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992). 

The veteran has asserted that his shoulder disabilities are 
worse than currently evaluated by the RO, and has, therefore, 
stated a well-grounded claim.  With that initial burden 
having been satisfied, VA has a duty to assist the veteran in 
the development of facts pertaining to his claim.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999).  
The Court has held that the duty to assist includes obtaining 
available records which are relevant to the claimant's 
appeal, and that this duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
In this regard, the RO has obtained the report of current 
orthopedic examinations conducted for VA purposes, as well as 
recent treatment records.  As the record does not indicate 
that any further relevant records pertaining to the veteran's 
shoulders are available, we conclude that the duty to assist 
has been satisfied.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38  C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  The requirements for evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
upon a single, incomplete, or inaccurate report and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath  
v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . .  [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath, 1 
Vet. App. at 592 ("under the regulations, the functional loss 
due to pain is to be rated at the same level as the 
functional loss where [motion] is impeded"); see also DeLuca 
v. Brown, 8 Vet. App. 202, 205 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 139 (1992).  

A review of the record reflects that the veteran was 
originally service connected for his left (minor) shoulder 
disability in a June 1980 rating action.  This disability was 
evaluated as 10 percent disabling pursuant to the Schedule 
for Rating Disabilities, effective from September 1979.  
Following a review of a June 1981 report of an examination 
conducted for VA purposes, however, the RO increased the 
veteran's schedular rating to 20 percent in a November 1981 
rating action.  This was made effective from June 1981.  For 
many years thereafter, the veteran's schedular evaluation for 
this disability remained at 20 percent.  He was, however, 
awarded several periods of temporary total ratings for 
convalescence purposes under the provisions of 38 C.F.R. 
§ 4.30, as he underwent left shoulder surgeries in 1981, 
1985, 1987, 1990, 1994, and 1996.  Following his last period 
of a temporary total rating for convalescence purposes, which 
extended from November 8, 1996 to May 1, 1997, the veteran's 
schedular evaluation was increased to 30 percent.  It is with 
this 30 percent schedular evaluation that the veteran has 
expressed his disagreement, and perfected an appeal.  
Accordingly, it is to the evidence dated from shortly before 
this last period of convalescence, to the present, that the 
Board must direct its attention to determine whether a rating 
in excess of 30 percent is warranted.

The Board observes that treatment records dated in 1995 and 
1996, do not show any medical attention given to the left 
shoulder until July 1996.  Prior to that, treatment was given 
for other medical problems, including the right shoulder, the 
right knee, the veteran's back and what was apparently 
considered a thyroid abnormality.  In any event, the July 
1996 records simply revealed that the veteran complained of 
left shoulder pain.  The following month, records showed that 
the veteran reported his left shoulder produced a feeling of 
instability and subluxation that was associated with pain.  
At that time, the rotator cuff was tender to palpation and 
there was mild acromioclavicular tenderness as well.  It was 
also indicated that the veteran could flex his shoulder to 90 
degrees, and that abduction was to 80 degrees.  External 
rotation was measured to 40 degrees, and internal rotation 
was to approximately 10 degrees.  (Normal flexion is from 0 
to 180 degrees, normal abduction is to 180 degrees, normal 
external rotation is to 90 degrees, and normal internal 
rotation is to 90 degrees.  38 C.F.R. § 4.71, Plate I.)  An 
MRI of the left shoulder was taken in August 1996.  This 
revealed a small amount of fluid in the subacromial bursa; 
irregularity of the internal bursal surface; a mildly curved 
acromion; an articular surface tear of the distal aspect of 
the supraspinatus tendon; subchondral cyst formation and 
sclerosis in the region of the infraspinatus tendon 
insertion; a torn anterior labrum; irregularity of the 
posterolateral humeral head; atrophy of the subscapularis 
muscle; subchondral cyst formation; subchondral sclerosis of 
the humeral head; and small ringed osteophytes of the humeral 
head.  

On November 7, 1996, the veteran presented to a VA Hospital 
complaining of severe left shoulder pain.  He was evidently 
admitted the following day, and a "left shoulder revision 
anterior reconstruction" was performed.  Thereafter, the 
veteran's shoulder was immobilized for a period of three 
months, and as indicated above, he was assigned a temporary 
total disability rating for convalescence purposes, effective 
from the date of this surgery, until May 1, 1997.

In April 1997, the veteran underwent an examination for VA 
purposes.  At that time, the shoulder was apparently "still 
extremely tender," with internal rotation of the shoulder 
measured to 90 degrees and external rotation to 45 degrees.  
There was, however, only 20 degrees of flexion, and no 
abduction.  The diagnosis was "[p]ost status repair chronic 
dislocation of left shoulder with minimal motion."  In 
addition, the examiner commented that the veteran reported 
his shoulder hurt all the time, and that the examination took 
place at "maximum disability as per the DeLuca memo."  
(This is an apparent reference to the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) where the U.S. Court of Appeals 
for Veterans Claims (known as the U.S. Court of Veterans 
Appeals prior to March 1, 1999) (Court) stressed that, in 
evaluating disability in a joint, VA has a duty to determine 
whether the joint in question exhibits weakened movement, 
excess fatigability, or incoordination, and whether pain 
could significantly limit functional ability during flare-ups 
or when the joint is used repeatedly over a period of time.  
The Court indicated that these determinations should be made 
by an examiner and should be portrayed by the examiner in 
terms of the additional loss in range of motion due to these 
factors (i.e., in addition to any actual loss in range of 
motion noted upon clinical evaluation).   Thereafter, the 
record does not reflect any further treatment for the 
veteran's left shoulder, and the veteran has not indicated 
that any further treatment was obtained.  

The veteran's left shoulder disability has been evaluated 
under the provisions of 38 C.F.R. § 4.71, Diagnostic Code 
5201.  Under this code, a 30 percent rating is warranted when 
there is limitation of motion of the minor arm to 25 degrees 
from the side.  This is the highest disability rating under 
this code.  Under the provisions of Diagnostic Code 5200, 
however, a 40 percent rating could be assigned for 
unfavorable ankylosis of the scapulohumeral articulation, 
with abduction limited to 25 degrees from the side.  This 40 
percent rating is the highest under this code.  

Under Diagnostic Code 5202, concerning other impairment of 
the humerus, as it affects the minor extremity, a 20 percent 
rating is assigned for recurrent dislocation at the 
scapulohumeral joint, with frequent episodes and guarding of 
all arm movements, or with infrequent episodes, and guarding 
of movement only at the shoulder level; or when there is 
malunion of the humerus, with either marked or moderate 
deformity.  The next higher rating under this code is 40 
percent, which may be assigned when there is fibrous union of 
the humerus of the minor extremity.  A 50 percent rating may 
be assigned when there is nonunion of the humerus (false 
flail joint).  

On the foregoing record, it is the Board's conclusion that an 
increased 40 percent rating for the veteran's left shoulder 
disability is warranted.  It is observed that prior to his 
November 1996 surgery, the veteran was able to achieve 
shoulder flexion on the left to 90 degrees, or shoulder 
level.  In addition, abduction to 80 degrees was also 
possible.  Examination conducted in April 1997, however, 
nearly 5 months after the surgery, revealed that flexion only 
approximated 20 degrees, and that the veteran was not able to 
abduct his arm.  At the same time, the shoulder was described 
as extremely tender.  In the Board's view, this disability 
picture may be likened to unfavorable ankylosis, and since 
abduction is limited to less than 25 degrees from the side, 
the criteria for a 40 percent rating are met.  An evaluation 
in excess of 40 percent is not warranted, however, since that 
would require evidence reflecting the presence of nonunion of 
the humerus, or false flail joint, (Diagnostic Code 5202).  
That is not shown here.  Accordingly, an evaluation greater 
than 40 percent is not warranted. 

In reaching this conclusion, the Board has considered all 
provisions of law and regulations which might provide for a 
favorable decision in this case, including the provisions of 
38 C.F.R. §§ 4.40, 4.45, as they relate to pain and any 
resulting functional impairment due to pain.  As mentioned 
above, in DeLuca, 8 Vet. App. 202, it was emphasized that the 
Board must consider whether a higher evaluation is in order 
based on a greater limitation of motion due to pain on use, 
including during flare-ups.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997); Arms v. West, 12 Vet. App. 188(1999).  
In this regard, the Board notes that the physician who 
conducted the most recent VA examination, remarked that the 
findings reported during that examination reflected maximum 
disability, and as such, those findings account for 
limitations during flare-ups or when the joint would be used 
repeatedly over a period of time.  Accordingly, in the 
Board's view, consideration of the provisions of sections 
4.40 and 4.45 does not call for the assignment of an 
increased disability rating in this case, beyond the 
evaluation of 40 percent disabling.

With respect to the veteran's right (major) shoulder 
disability, the evidence reflects that service connection was 
first established for this disorder by a February 1981 rating 
action.  As indicated above, the veteran had dislocated his 
right shoulder during service, and in December 1980, he 
underwent a "Putti-platt procedure to [the] right shoulder" 
to correct chronic dislocation.  In view of this surgery, the 
veteran was initially assigned a temporary total rating for 
convalescence purposes, effective from his December 1980 
hospitalization.  This remained in effect until April 1981, 
when a noncompensable schedular evaluation was assigned.  In 
a February 1983 rating action, this schedular evaluation was 
increased to 10 percent, effective from April 1992.  This was 
based on a review of treatment records that revealed 
complaints of pain, and what was considered to be an obvious 
inferior and anterior subluxation.  Thereafter, the schedular 
evaluation for the veteran's right shoulder disability 
remained at 10 percent for many years.  As with his left 
shoulder, however, there were also several periods of 
temporary total ratings for convalescence purposes as 
permitted by 38 C.F.R. § 4.30.  These periods of temporary 
total ratings followed surgeries in 1983, 1984, 1993, and 
1995.  In December 1996, the veteran submitted the 
application for an increased rating that is the subject of 
this appeal.  In connection with that claim, the RO increased 
the evaluation of the veteran's right shoulder impairment to 
20 percent.  This was made effective from December 1996, and 
it is the Board's current task, to review the evidence 
obtained in connection with this claim to determine whether a 
rating in excess of 20 percent maybe assigned.  

The record reflects that following the veteran's 1995 right 
shoulder surgery, which took place in October, he was 
assigned a 100 percent rating for convalescence purposes 
until April 1996.  Records dated thereafter, show very little 
in the way of any right shoulder complaints.  Nevertheless, 
in November 1996, while the veteran's left shoulder was being 
treated, range of motion of the right shoulder was also 
measured.  At that time, forward flexion was to 90 degrees, 
extension was to 20 degrees, abduction was to 90 degrees, 
adduction was to 20 degrees, internal rotation was to 90 
degrees, and external rotation was to 70 degrees.  In April 
1997, the veteran underwent an examination of his joints for 
VA purposes.  At that time, the veteran stated the he had 
continual right shoulder discomfort.  Physical examination, 
however, revealed that the shoulder was "stable."  Range of 
motion measurements revealed that internal rotation was to 90 
degrees, external rotation was to 70 degrees, forward flexion 
was to 90 degrees, and abduction was to 90 degrees.  The 
diagnosis was "Post status repair chronic dislocation of the 
right shoulder with limited motion," and the examiner 
commented that the examination took place "at maximum 
disability as per the Deluca memo."  

In May 1999, the veteran appeared at a tele-video conference 
hearing before the undersigned.  At that time, it was 
specifically set forth that the veteran would not offer any 
testimony with respect to his shoulder disabilities, although 
he did express his desire that the appeal in that regard go 
forward.  

The veteran's right shoulder has been evaluated by the RO 
under the provisions of Diagnostic Code 5203, for impairment 
of the clavicle or scapula.  Under this code, the highest 
rating is 20 percent, which is the veteran's current 
evaluation.  Pursuant to Diagnostic Code 5202, as it applies 
to the major extremity, a 20 percent rating is assigned for 
malunion of the humerus, with moderate deformity.  A 30 
percent rating is assigned for marked deformity.  In 
addition, a 20 percent rating under this Diagnostic Code may 
be assigned for recurrent dislocation of/at the 
scapulohumeral joint, with infrequent episodes, and guarding 
of movement only at shoulder level.  A 30 percent rating is 
assigned with frequent episodes of recurrent dislocation and 
guarding of all arm movements.  Under the provisions of 
Diagnostic Code 5201, as it effects the major extremity, a 20 
percent rating is assigned for limitation of motion of the 
arm at shoulder level.  A 30 percent rating is assigned with 
limitation of motion of the arm midway between the side and 
shoulder level.  Pursuant to Diagnostic Code 5200, the 
minimum rating is 30 percent with respect to ankylosis of the 
major extremity, but that is when the evidence shows 
favorable ankylosis, with abduction to 60 degrees, and the 
ability to reach the mouth and head.  

The record set forth above, does not reveal the presence of 
marked deformity of the humerus, or since the veteran's last 
right shoulder surgery in October 1995, frequent episodes of 
dislocation and guarding of all right arm movements.  Indeed, 
the right shoulder was described as stable when examined for 
VA purposes in 1997.  The evidence also shows that the 
veteran is able to move his arm past the midway point between 
his side and shoulder level, as flexion and abduction of the 
right arm and shoulder have been measured to 90 degrees.  
Likewise, the record on appeal clearly demonstrates that the 
veteran's right shoulder is not ankylosed.  Under these 
circumstances, the criteria for an evaluation in excess of 20 
percent for the veteran's right shoulder disability are not 
met.  

Moreover, since the physician who conducted the most recent 
VA examination, remarked that the findings reported during 
that examination reflected maximum disability, those findings 
would account for any additional limitations that one could 
expect to occur during any flare-up or when the joint would 
be used repeatedly over a period of time.  Accordingly, as 
with the evaluation of the veteran's left shoulder, 
consideration of the provisions of sections 4.40 and 4.45 
does not call for the assignment of an increased disability 
rating for the right shoulder in this case.  


ORDER

Service connection for pain disorder associated with both 
psychological factors and a general medical condition, is 
granted.  

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to an increased rating of 40 
percent for post operative residuals, dislocation, left 
shoulder with multi-directional instability, is granted.  

Entitlement to an increased rating for post operative 
residuals, dislocation, right shoulder, is denied.  


REMAND

As set out above, by this decision, the veteran has been 
service connected for a psychiatric disability, defined as a 
pain disorder associated with both psychological factors and 
a general medical condition, and one could surmise that this 
may well satisfy the veteran's claim for VA benefits arising 
from his psychiatric impairment.  At the same time, however, 
a claim for service connection for PTSD has been separately 
developed on appeal.  Therefore, it is unclear whether the 
veteran will now wish to withdraw his appeal as to PTSD.  
However, in the event that all of the veteran's psychiatric 
impairment is not contemplated in the evaluation of the 
disability for which he has been service connected, it will 
be necessary to enter a decision with respect to his PTSD 
claim.  In this regard, however, the Board is of the opinion 
that additional development will be necessary before a final 
determination may be entered.  

Under applicable criteria, service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).

Where the claimed in-service stressor is not related to 
combat, the veteran's lay testimony, by itself, will not be 
sufficient to establish the alleged stressor.  Instead, the 
record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the non-combat stressors. Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).

Also, in Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
of Appeals for Veterans Claims cited the three elements 
required by section 3.304(f) to warrant a grant of service 
connection for PTSD: (1) a current, clear medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  Cohen, at 138.  
The Court further held that, if the claimed stressor is not 
combat-related, a veteran's lay testimony regarding in-
service stressors is insufficient to establish the occurrence 
of the stressor and must be corroborated by "credible 
supporting evidence." Id. at 142.

In this case, the veteran has identified two events from 
service that he contends precipitated PTSD.  The first was 
when he was ordered to lift a heavy steel door, which he 
contends "rip[ped] the shoulders out of the socket," 
resulting in his service connected bilateral shoulder 
disability.  The second is having observed the remains of a 
suicide victim, who he apparently saw hanging by the neck.  
This person was evidently among those with whom the veteran 
shared quarters while at Ft. Sill, Oklahoma.  

With respect to his shoulder disability, it is clear that the 
veteran injured his shoulders while in service, and he 
carries current disability ratings for these service 
connected disorders.  As to evidence corroborating the 
veteran's description of the initial event that caused his 
shoulder injuries, however, the record is not so clear.  
Indeed, the veteran's service medical records suggest the 
conclusion that the veteran's initial left shoulder 
separation was an entirely separate event from the right 
shoulder dislocation.  These records reveal that the veteran 
was first seen for a left shoulder dislocation in May 1978, 
at which time he gave a history of two prior dislocations in 
the previous 5 months.  It was not until July 1978, however, 
that surgery was performed on the left shoulder.  At that 
time, a one year history of recurrent dislocations were 
recorded, but there was no mention of any injuries due to 
lifting a heavy door.  Right shoulder complaints do not 
appear until January 1979, and it was not until that time the 
veteran's complaints of a bilateral shoulder injury due to 
lifting a 200 pound door in April 1977, were first recorded.  
Significantly, however, the veteran's right shoulder was 
found to be normal in January 1979, and it was not until May 
1979, that the records reflect a right shoulder dislocation.  
This injury was reportedly due to lifting a wall locker, 
and/or a foot locker.  Under these circumstances, one might 
question whether the veteran's non-combat stressor of being 
ordered to lift a heavy steel door, with resulting injury as 
he described, has been confirmed.  

With respect to the veteran observing the remains of a 
suicide victim, it does not appear that any attempt to 
corroborate this event has been made.  As such, it would be 
inappropriate to establish service connection for PTSD at 
this time, based on the veteran's observation of this person.  

The record clearly shows, however, that the veteran has been 
diagnosed to have PTSD.  This is set forth on at least three 
separate documents.  The first followed a VA psychological 
assessment and evaluation conducted in June 1997.  This 
conclusion appears to be based both on the veteran's report 
of having been ordered to lift a heavy door, and his 
observing the suicide victim.  

The second record on which the veteran is shown to have been 
diagnosed to have PTSD, is a letter from a private 
psychologist, Dr. Zande, dated in May 1998.  In this letter, 
however, the events that precipitated this disorder appear to 
have been both the order to lift and carry a door "resulting 
in simultaneous, traumatic shoulder injury" as well as the 
"12 separate surgeirs (sic) that [the veteran] says have 
actually worsened his condition."  

The third and most recent piece of evidence reflecting a 
diagnosis of PTSD, is an April 1999 VA Progress Note.  In 
this document, the identified stressors were being ordered to 
move a heavy metal door and "witnessing a fellow soldier 
commit suicide."  

Another medical report of record, however, reflects the 
specific conclusion that the veteran does not have PTSD.  
This conclusion is found in the January 1998 report of a 
psychiatric examination conducted for VA purposes to 
specifically determine if the veteran had PTSD as a result of 
carrying and dropping a heavy door in service.  This 
examining psychologist affirmatively concluded that the 
veteran did not have PTSD.  In particular, he wrote as 
follows:

...It does not appear that the veteran meets any of 
the criteria for PTSD, including having experienced 
something involving "actual or threatened death or 
serious injury, or other threat to one's own 
physical integrity," as required by DSM-IV.  Even 
if the veteran's description of the event is 
accurate, it appears the event would best be 
described as very stressful, perhaps abusive, and, 
particularly in retrospect, fraught with much 
personal significance, but clearly not as reaching 
the level of what is generally understood as 
traumatic as related to PTSD.  It further appears 
that [the veteran's] response in the event was one 
of feeling considerable stress and indecision but 
not one of "intense fear, helplessness, or 
horror," again as required by diagnostic criteria.  
[The veteran's] descriptions of re-experiencing the 
trauma clearly have more of the character of 
painful ruminations than of actual re-experiencing.  
In general, there is reason to doubt the accuracy 
of his reports of personal distress and symptoms, 
based on what appears to be a strong tendency to 
exaggerate and dramatize himself.  This is not to 
say that [the veteran] is not deeply troubled by 
what happened in the military.  He appears to 
suffer a great deal from his remembering the event 
and from subsequent life events related to injuries 
sustained.  However, much of his distress is 
conceived of as self-created, serving to help him 
understand his life and failures.  Aspects of the 
current evaluation are suggestive of both a 
factitious disorder and of malingering.  This is 
based on what appears to be a desire to play a sick 
role and a tendency to exaggerate symptoms and 
distress, as well as the possibility of external 
reward.  However, neither factitious disorder or 
malingering are diagnosed as neither appears to be 
fully present and there does appear to be genuine 
psychological problems and distress. ...

The examiner concluded that the current evaluation found no 
evidence of genuine PTSD, although the veteran did appear to 
experience significant anxiety, depression and anger.  The 
diagnostic impression was of depressive disorder, not 
otherwise specified, pain disorder associated with both 
psychological factors and a general medical condition, as 
well as a narcissistic personality disorder.

In sum, there are a number of shortcomings in the record that 
prevent the Board from reaching a final conclusion regarding 
the veteran's claim for service connection for PTSD.  First,  
the record does not show that the RO has taken the 
opportunity to enter its conclusion as to whether the 
veteran's stressor concerning lifting a heavy door in service 
is corroborated by the record.  Second, the RO has not made 
an attempt to corroborate whether the veteran observed the 
remains of a suicide victim.  Third, those records on which 
the veteran has been diagnosed to have PTSD, are not 
consistent with respect to the events apparently believed to 
have caused the disorder, and one record contains the 
specific conclusion that the veteran does not have PTSD.   In 
light of this, the RO should undertake the necessary 
development to attempt to corroborate the events the veteran 
believes caused PTSD, identify those events that are 
corroborated, and then schedule the veteran for a psychiatric 
examination to determine if a clear diagnosis of PTSD may be 
supported by the confirmed stressors.  

With respect to the veteran's attempt to reopen his claims 
for service connection for a left knee disability and a low 
back disability, the Board notes upon preliminary review of 
the evidentiary record that, under applicable legal criteria, 
the February 1990 and February 1994 rating decisions that 
denied service connection for a left knee disability and a 
low back disability, respectively, are final, as the veteran 
did not file a timely appeal.  See 38 C.F.R. §§ 3.104, 
20.302, 20.1103.  However, a claim may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108.

As provided by statute and emphasized in precedent decisions 
of the United States Court of Appeals for Veterans Claims, 
applications to reopen previously denied claims to which 
finality has attached require the Board to conduct a two-step 
analysis.  First, it was to be determined whether the 
evidence was "new and material."  Second, if the Board 
determined that the claimant had produced new and material 
evidence, the claim was reopened and the Board evaluated the 
merits of the veteran's claim in light of all the evidence, 
both old and new.  Manio v. Derwinski, 1 Vet. App. 144 
(1991).  Whether the new evidence was "material" turned 
essentially upon the reasonable possibility that, when viewed 
in the context of all the evidence, it would change the 
outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).

The Court recently held that the two-step Manio process has 
been replaced with a three-step process.  See Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), interpreting and applying 
a decision of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  See also Winters v. West, 12 Vet. App. 203, (1999) 
(en banc).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed, but only after ensuring that the duty to assist 
has been fulfilled.  Winters, 12 Vet. App. 203.  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
12 Vet. App. 209.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, 155 F.3d. 1356.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet. App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  

As to the materiality standard, the Federal Circuit's holding 
in Hodge was further interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West,  12 Vet. App. 11, 20-21 (1998).  In 
determining whether newly submitted evidence is material 
under the caselaw discussed above, we are further guided by 
the Federal Circuit Court's discussion of the "uniquely pro-
claimant" quality of the veterans' benefits system such 
that, although "not every piece of new evidence is 
'material' . . . we are concerned . . . that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
155 F.3d. 1356, at 1363.

Finally, the credibility of new evidence is assumed for the 
limited purpose of determining whether it is material.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Under the Manio 
test, if the evidence is new and material, then the claim 
must be reopened, and, in the second part of the analysis, 
the merits of the claim must be evaluated in light of all of 
the evidence, both new and old.  Masors v. Derwinski, 2 Vet. 
App. 181 (1992).

As noted above, under the precedent decision of the Court in 
Evans, in order to reopen a previously and finally denied 
claim there must be new and material evidence entered into 
the record since the most recent denial on any basis, either 
on the merits or on an attempted reopening.  Evans at 285. 
Therefore, the evidence which must be considered at this 
time, in connection with the veteran's attempt to reopen his 
claim of service connection for a left knee disability, is 
that which has been submitted since the RO's February 1990 
decision.  The evidence which must be considered in 
connection with the veteran's attempt to reopen his claim of 
service connection for a low back disability, is that which 
has been submitted since the RO's February 1994 decision.  

Having discussed the appropriate legal analysis to be applied 
to the veteran's claims, the Board notes that, although the 
RO included a copy of the full text of 38 C.F.R. § 3.156 
within the April 1998 statement of the case provided to the 
veteran, the RO proceeded to analyze his claims to reopen by 
applying the impermissible test set forth in Colvin, 
requiring that, in order to reopen a previously denied claim, 
"there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."

The Court has stated that, when the Board addresses in a 
decision a question not addressed by the RO, the Board must 
consider whether or not the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument.  If not, it must be considered whether the veteran 
might been prejudiced thereby.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  In addition, if the Board determines 
the veteran has been prejudiced by a deficiency in the 
statement of the case, the Board should remand the case to 
the RO pursuant to 38 C.F.R. § 19.9 (1999), specifying the 
action to be taken.  Bernard, at 394.

Accordingly, the Board finds that the veteran's claims to 
reopen were adjudicated by the RO applying the impermissibly 
restrictive standard of Colvin, as specifically overruled by 
Hodge.  Since the veteran's claims were adjudicated by the RO 
under an impermissibly strict standard, the veteran has been 
prejudiced.  As provided for by Bernard, the Board must 
therefore remand the claims to reopen to the RO for 
readjudication under 38 C.F.R. § 3.156.

In addition to the above, the Board notes that, if the 
claimant's application for benefits is incomplete, the VA 
shall notify the claimant of the evidence necessary to 
complete the application.  38 U.S.C.A. § 5103(a) (West 1991).  
An application is incomplete if the VA is put on notice of 
the likely existence of competent medical evidence that 
would, if true, be relevant to, indeed, necessary for, a full 
and fair adjudication of an appellant's claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).

In this regard, the Board notes that the veteran stated, in 
his May 1999 hearing, that a private physician, Dr. Durschel, 
of the Wake Medical Center in Raleigh, NC informed the 
veteran that he considered the injuries the veteran sustained 
to his shoulders in service, were related to his current back 
complaints.  The RO, however, has not had an opportunity to 
obtain or consider such records.  That should be accomplished 
before further appellate review is undertaken.  See Robinette 
v. Brown, id.; and also Graves v. Brown, 8 Vet. App. 522 
(1996).  Moreover, the Board observes that the veteran is in 
receipt of benefits from the Social Security Administration, 
and that in December 1996, a medical evaluation of him was 
apparently conducted for purposes of determining his 
eligibility for those benefits.  It does not appear, however, 
that the records considered in the determination of the 
veteran's entitlement to Social Security Administration 
benefits have been associated with the claims file.  These 
may be useful in the context of the veteran's current claim, 
and an attempt should also be made to obtain them.  

In addition to the foregoing, the Board observes that the 
veteran has also raised the theory that service connection is 
warranted in his case pursuant to the Court's holding in 
Allen v. Brown, 7 Vet. App. 439 (1995), wherein it was found 
that secondary service connection may be granted not only for 
a disability which is proximately due to or the result of a 
service-connected disability, but also for any disability 
which is being aggravated by a service-connected disability.  
This theory of entitlement has yet to be considered by the 
RO.  Given the veteran's contentions in that regard, however, 
the RO should consider that in the first instance, before the 
Board addresses it.  

Regarding the veteran's claim for a total disability rating 
based on individual unemployability (TDIU), it must be 
observed that by this decision, the veteran has been service 
connected for a psychiatric disability, and awarded an 
increased disability rating for his left shoulder.  In 
addition, there remain other claims pending out of which 
service connection could be established.  Clearly, the 
assignment of a schedular evaluation for the veteran's 
psychiatric impairment, and a favorable resolution to his 
service connection claims, could alone, or together, have a 
significant impact on the outcome of his TDIU claim.  As 
such, these matters are inextricably intertwined, and it 
would be inappropriate at this juncture to enter a final 
determination on the TDIU claim.  See Henderson v. West, 12 
Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. 
App. 180 (1991), for the proposition that, where a decision 
on one issue would have a "significant impact" upon 
another, and that impact in turn could render any review of 
the decision on the other claim meaningless and a waste of 
appellate resources, the two claims are inextricably 
intertwined.  

Under the circumstances described above, the veteran's appeal 
is REMANDED to the RO for the following actions: 


1.  The RO should ask the veteran whether 
the grant of service connection for pain 
disorder associated with both 
psychological factors and a general 
medical condition, satisfies his claims 
for service connection for his 
psychiatric impairment, and in 
particular, his claim for service 
connection for PTSD.  If not, the RO 
should ask the veteran to identify those 
places at which he has received treatment 
for PTSD, and after obtaining any 
appropriate authorization, attempt to 
obtain and associate with the file, 
copies of any identified records, which 
have not already been obtained. 

2.  The RO should also ask the veteran to 
submit a signed authorization permitting 
them to secure the medical records of Dr. 
Durschel, of the Wake Medical Center in 
Raleigh, NC. as they relate to the 
veteran.  In addition, the veteran should 
be asked to identify any other physician 
(VA or private) who has opined that his 
claimed low back and left knee disorders, 
have either been caused by service 
connected disability, or are aggravated 
by service connected disability.  The RO 
should request that the veteran furnish 
signed authorizations for release to VA 
of private medical records in connection 
with each non-VA source identified.  
Thereafter, the RO should attempt to 
obtain any such additional private and VA 
medical records so identified.  

3.  The RO should contact the Social 
Security Administration and request that 
they provide copies of the medical 
records used in the September 1997 
determination, that the veteran was 
entitled to benefits under the Social 
Security Act.  

4.  Next, and presuming the veteran still 
seeks to pursue his claim for service 
connection for PTSD,  the RO should 
contact the National Personnel Records 
Center and obtain copies of the veteran's 
service personnel records, in order to 
identify the unit to which he was 
assigned at Ft. Sill, Oklahoma.  Then, 
the RO should contact the appropriate 
agency, including the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Rd., 
Suite 101, Springfield, VA 22150-3197, to 
determine whether a Private Soule, or an 
individual with a last name similar to 
Soule, was also assigned to the veteran's 
unit, and committed suicide at that time. 
Next, the RO must make a specific 
determination, based upon the complete 
record, as to whether the veteran was 
exposed to a stressor or stressors in 
service, and if so, the nature of the 
specific stressor or stressors.  If the 
RO determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
are established by the record.  In 
reaching this determination, the RO 
should address any credibility issues 
raised by the record.  

5.  Upon completion of the above, the 
veteran should be afforded a VA 
psychiatric examination.  The purpose of 
this examination is to determine whether 
the complete record supports a clear 
diagnosis of PTSD.  If the veteran is 
found to have PTSD, the examiner should 
express an opinion for the record on 
whether the veteran's claimed stressors 
from his military service are 
etiologically related to any current 
PTSD.  The examining physician should 
specifically identify which stressors are 
linked to any diagnosed PTSD, with 
reference to the stressor(s) determined 
by the RO to be established by the 
record.  All tests deemed necessary by 
the examiner must be conducted and the 
clinical findings and reasoning which 
form the basis of the opinions requested 
should be clearly set forth.  In the 
event the examiner finds that the veteran 
does not have PTSD, he or she should 
reconcile that conclusion with that of 
other physicians who may have differed 
with it.  The claims folder and a copy of 
this Remand must be made available to the 
examiner prior to the examination in 
order that he or she may review pertinent 
aspects of the veteran's service and 
medical history.  A notation to the 
effect that this record review took place 
should be included in the examination 
report.  

6.  Next, the RO should undertake any 
further development as may be indicated 
with respect to the veteran's attempt to 
reopen his claims for service connection 
for a left knee disorder, and a low back 
disability, to include scheduling the 
veteran for further examination in order 
to obtain a medical opinion as to 
relationship between and current 
disability of the left knee and low back, 
and the veteran's service, or service 
connected disabilities.  

7.  Finally, the RO should review the 
record and enter its determination as to 
whether service connection for PTSD is 
warranted, whether new and material 
evidence has been submitted to reopen the 
veteran's claims for service connection 
for left knee and low back disabilities, 
and whether TDIU benefits should be 
granted.  In making the determination as 
to whether new and material evidence has 
been submitted to reopen his previously 
denied claims, the RO should follow the 
provisions of 38 C.F.R. § 3.156(a), in 
accordance with the guidance of Hodge, 
Fossie, and Henderson, supra, and not the 
more restrictive requirements set forth 
in Colvin, supra.  Moreover, the RO 
should also consider the holding in Allen 
v. Brown, 7 Vet. App. 439 (1995), wherein 
it was found that secondary service 
connection may be granted not only for a 
disability which is proximately due to or 
the result of a service-connected 
disability, but also for any disability 
which is being aggravated by a service-
connected disability.  If any claim 
continues to be denied, the RO should 
furnish the veteran, and his 
representative, a supplemental statement 
of the case.  They should then be given 
an opportunity to respond before the case 
is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRIAN W. LEMOINE
	Acting Member, Board of Veterans' Appeals








